Citation Nr: 0013315	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from August 1972 to 
February 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a December 1997 rating decision, 
in which the RO denied the veteran's claim of service 
connection for a low back disorder.  The veteran filed an NOD 
in February 1998, and the RO issued an SOC in October 1998.  
The veteran filed a substantive appeal in December 1998.  A 
supplemental statement of the case was issued in March 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
complaints or treatment for low back pain or a back 
disorder.  

3. There is a lack of competent medical evidence of record 
linking the veteran's back disorder to service.  

4. The veteran's assertion that his back disorder had its 
onset during service is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.  

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints or treatment for back pain.  

Following the veteran's separation from service in 1974, he 
initiated claims for service connection for hypertension, 
gastritis, and a heart attack.  Medical records associated 
with those claims reflected that in February 1979, the 
veteran was treated at the VA Medical Center (VAMC) in Durham 
for non-radiating low back pain, which he reported had begun 
three weeks previously.  On clinical evaluation, the straight 
leg raise test was negative; deep tendon reflexes were 2+, 
symmetrical, and equal.  Sensory and motor reflexes were 
normal.  The examiner's assessment was low back pain, and the 
veteran was prescribed Parafon Forte.  

Thereafter, in September 1997, the veteran submitted to the 
RO a VA Form 21-4138 (Statement in Support of Claim), in 
which he filed a claim of service connection for a low back 
disorder.  The veteran reported that he had fallen and 
injured his back while serving aboard the USS HAWKINS (DD 
873) in 1973.  He noted that he was given two days' rest by 
the ship's doctor at that time.  

In support of his claim, the veteran submitted medical 
records from the Durham VAMC, dated from December 1982 to 
September 1997.  In particular, a treatment record, dated in 
January 1984, noted the veteran's complaints of low back pain 
beginning three weeks previously.  He related that the pain 
would come and go a few days at a time, and he denied any 
clear-cut provocation.  The examiner's assessment was low 
back strain.  In addition, complaints and treatment for low 
back pain and back strain were noted in November 1990 and 
December 1994.  In September 1997, the veteran again 
complained of low back pain.  A treatment record noted his 
report that, two years previously, he had been out of work 
secondary to a back injury.  The veteran also indicated that 
he had fallen off a ladder in service and hurt his back.  He 
reported having suffered from chronic back pain despite 
taking Motrin regularly.  The examiner's clinical assessment 
was chronic back pain.  

Besides the above noted VAMC Durham medical records, the RO 
also received a clinic note, dated in January 1997, from 
Tejpal Dhillon, M.D., of Dhillon Orthopaedic and Sports 
Medicine Clinic.  Dr. Dhillon noted that the veteran had 
injured his back in December 199[6] while lifting a 1500-
pound pallet.  The veteran was noted to complain of pain and 
stiffness, and denied any history of radiation into the lower 
extremities.  He also indicated that he had never had any 
trouble like this before.  Associated X-rays of the veteran's 
spine revealed definite spondylolysis at L5-S1 which was 
complete, and grade I spondylolisthesis present at the same 
level.  No fracture was detected.  Dr. Dhillon, in his 
diagnosis, noted that signs and symptoms were suggestive of 
acute lumbosacral sprain, superimposed on pre-existing 
spondylolysis and spondylolisthesis.  

In a December 1997 rating action, the RO denied the veteran's 
claim.  In February 1998, the veteran filed an NOD, in which 
he reported that X-rays had not been taken of his back when 
he fell from a ladder in service.  He noted, in addition, 
that X-rays taken by Dr. Dhillon had revealed an old injury 
to his back.  In addition to his NOD, the veteran also 
submitted a VAMC Durham radiology report, dated in December 
1997; as well as a VAMC Durham treatment record, dated in 
January 1998.  The radiology report noted findings of grade 
II spondylolisthesis and spondylolysis at L5 on S1, 
degenerative disc disease at L4-5 and L5-S1, and right 
sacroiliac joint sclerosis which was reported as probably 
being related to mechanical stress.  With respect to the 
treatment record, it noted those findings as reported in the 
radiology report.  

In December 1998, the veteran submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  He again reported that he 
had suffered a back injury from a fall in service, and that 
residuals of the injury had become worse.  The veteran also 
recounted his back injury in 1997, as noted by Dr. Dhillon, 
but reported that he had been having back pains prior to that 
time.  

In January 1999, the RO received a medical record from Ralph 
Liebelt, M.D., of Triangle Orthopaedic Associates, dated in 
September 1998.  Dr. Liebelt noted the veteran's history of 
initially injuring his back in 1973 while in the service, 
being treated conservatively, and, although never complaining 
about it, having had intermittent back problems until he re-
injured his back in December 1996.  With respect to current 
symptoms, the veteran reported the pain to be activity-
aggravating both with sitting, standing, walking, bending 
and/or lifting.  Associated X-rays revealed bilateral 
spondylitic defects at L5 with a grade I to II 
spondylolisthesis at L5-S1.  Dr. Liebelt's diagnosis was 
lumbar spondylolisthesis.  

II.  Analysis

The threshold question to be answered in this appeal is 
whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for disability resulting from a disease or injury which was 
incurred in, or aggravated during, service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).  A veteran shall be 
granted service connection for arthritis, although not 
otherwise established as incurred in service, if the disease 
is manifested to a compensable degree within one year 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Following a review of the evidence and applicable 
regulations, the Board finds that the veteran has not 
submitted a well-grounded claim.  In reaching this 
conclusion, we are cognizant of the veteran's contention that 
he suffered a back injury in service.  A review of his 
service medical records, however, does not reveal complaints 
or treatment for a back injury.  Following service, the 
medical evidence reflects that the veteran was first treated 
for back pain at the VAMC Durham in February 1979, five years 
following his discharge from active duty.  At that time, the 
examiner did not relate the veteran's back pain to active 
service.  The veteran was subsequently treated for back pain 
at the VAMC Durham in January 1984, November 1990, and 
December 1994.  Treatment records associated with these 
examinations do not reflect medical opinions linking the 
veteran's pain or symptomatology to active service.  The 
veteran was subsequently treated for back pain by Dr. Dhillon 
in January 1997, and was noted to have suffered a back injury 
at work the previous year.  Dr. Dhillon diagnosed the veteran 
with lumbosacral sprain and a pre-existing spondylolysis and 
spondylolisthesis.  In September 1998, the veteran was 
examined by Dr. Liebelt, and also found to suffer from lumbar 
spondylolisthesis.  In neither instance did Dr. Dhillon or 
Dr. Liebelt link the veteran's back disorder to service.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there is a lack of 
clinical evidence that the veteran suffered a back injury in 
service, therefore, section 3.303(b) is not applicable to his 
claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there is a lack of 
clinical evidence that the veteran suffered a back injury, or 
from back pain, in service.  Thus, the veteran cannot, in 
this case, establish service connection through 38 C.F.R. 
§ 3.303(b).

Furthermore, the medical evidence of record does not support 
a finding that arthritis in the veteran's low back was 
manifested to a compensable degree within the one-year 
presumption period following service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this 
respect, the veteran was diagnosed with degenerative disc 
disease of the lumbosacral spine in 1997, some 23 years after 
separating from service.  
 
The Board thus concludes, given the lack of any documented 
treatment in service for low back pain; and the lack of 
competent medical evidence linking the veteran's current low 
back disorder to service, that the veteran has not satisfied 
the threshold requirement for a well-grounded claim.  Under 
the circumstances described above, the Board thus concludes 
that the veteran has not met the initial burden of presenting 
evidence of well-grounded claim for service connection for a 
low back disorder, under the applicable law as interpreted in 
the Caluza and Savage precedents.  See also Rose v. West, 
11 Vet.App. 169, 171-72 (1998), emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that he 
suffers a low back disorder and that such disorder is related 
to an injury in service.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, our 
decision as to the existence of a disability and its medical 
causation must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's low back disorder is related to service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

The Board is also aware of the veteran's service 
representative's request that the veteran be examined by VA 
to determine the etiology of his low back disorder.  We note 
that, VA's duty to assist, which may include scheduling the 
veteran for a medical examination, is dependent on the 
submission of a well-grounded claim.  In this instance, such 
a claim has not been presented.  See Hasty v. West, 13 
Vet.App. 230, 235 (1999), citing Morton, supra.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a low back disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a low back disorder must be denied.  See Epps v. Gober, 
supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

